Case: 21-10350     Document: 00516133177         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-10350                 December 15, 2021
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Antonio Barahona-Paz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-258-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Antonio Barahona-Paz pleaded guilty to illegal reentry after
   deportation. He was sentenced to, inter alia, an above-Sentencing Guidelines
   term of 36-months’ imprisonment.        Barahona contends:      the statutory
   enhancement provision in 8 U.S.C. § 1326(b) (criminal penalties for reentry


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10350      Document: 00516133177           Page: 2    Date Filed: 12/15/2021




                                     No. 21-10350


   of certain removed aliens) is unconstitutional and, therefore, his guilty plea
   was unknowing and involuntary; and his sentence was substantively
   unreasonable.
          Constitutional questions are reviewed de novo. United States v. Brown,
   250 F.3d 907, 913 (5th Cir. 2001). Barahona contends: 8 U.S.C. § 1326(b) is
   unconstitutional under Apprendi v. New Jersey, 530 U.S. 466 (2000)
   (explaining “[o]ther than the fact of a prior conviction, any fact that increases
   the penalty for a crime beyond the prescribed statutory maximum must be
   submitted to a jury, and proved beyond a reasonable doubt”); and, as a result,
   his guilty plea was not knowing and voluntary because the court did not
   advise him that a prior conviction is an element of the offense under
   § 1326(b).      As he concedes, however, his assertion § 1326(b) is
   unconstitutional is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224, 226–27, 239–47 (1998) (holding, for purposes of statutory sentencing
   enhancement, prior conviction not a fact that must be asserted in indictment
   or found by jury beyond reasonable doubt), and raises the issue only to
   preserve it for possible further review. See also, United States v. Pineda-
   Arrellano, 492 F.3d 624, 625–26 (5th Cir. 2007) (considering the effect of
   Apprendi). Accordingly, his plea assertion fails as well.
          Regarding     his   claimed    substantively-unreasonable      sentence,
   Barahona asserts the court erred by: imposing an upward variance; not giving
   him credit for time spent in state custody; and not ordering his sentence be
   served concurrently with his state sentences under Guideline § 5G1.3
   (offenses with relevant conduct). Each claim fails.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to




                                          2
Case: 21-10350      Document: 00516133177            Page: 3    Date Filed: 12/15/2021




                                      No. 21-10350


   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          Of these three assertions, however, Barahona did not preserve the
   third: that the court should have ordered his federal sentence to be served
   concurrently with any sentence he will receive on his state charges, pursuant
   to Guideline § 5G1.3(c). Therefore, as Barahona acknowledges, review is
   only for plain error for that assertion. E.g., United States v. Broussard, 669
   F.3d 537, 546 (5th Cir. 2012). Under that standard, Barahona must show a
   forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id.
          For the upward-variance issue, Barahona has not shown the court: did
   “not account for a factor that should have received significant weight”; gave
   “significant weight to an irrelevant or improper factor”; or “represent[ed] a
   clear error of judgment in balancing the sentencing factors”. See United
   States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (explaining standard for
   substantively-unreasonable sentence). The court: reviewed and adopted the
   presentence investigation report; considered Barahona’s mitigating
   assertions; and determined an upward variance was appropriate because his
   Guidelines range substantially underrepresented his criminal history and
   because of the likelihood he would commit other crimes, especially illegal
   entry. Along that line, his contention that the court should have weighed the



                                           3
Case: 21-10350      Document: 00516133177             Page: 4   Date Filed: 12/15/2021




                                     No. 21-10350


   sentencing factors differently “is not a sufficient ground for reversal”.
   United States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016). He has also not
   shown the extent of the upward variance was not justified. See Gall, 552 U.S.
   at 51 (explaining reviewing court “may consider the extent of the deviation,
   but must give due deference to the district court’s decision that the [18
   U.S.C.] § 3553(a) [sentencing] factors, on a whole, justify the extent of the
   variance”).
          Moreover, in the light of Barahona’s extensive history of immigration
   offenses and prior deportations, the court did not err in rejecting his assertion
   that he should have received credit for time spent in state custody. See
   U.S.S.G. § 2L1.2, cmt. n.7 (explaining departure based on time served in
   state custody considered only where departure not likely to increase risk to
   public).
          For his assertion reviewed only for plain error, Barahona has not
   shown the requisite clear or obvious error concerning whether his state
   offenses were relevant conduct under Guideline § 1B1.3 & cmt. n.5(B)
   (defining “same course of conduct or common scheme or plan”). See
   U.S.S.G. § 5G1.3(c) (instructing court to order concurrent sentences when
   anticipated sentence results from “another offense that is relevant conduct to
   the instant offense” (emphasis added)); United States v. Ochoa, 977 F.3d 354,
   357 (5th Cir. 2020) (explaining defendant must show offenses are “part of
   the same course of conduct” or “part of a common scheme or plan” (citation
   omitted)), cert. denied, 141 S. Ct. 1281 (2021).
          AFFIRMED.




                                          4